Opinion issued October 17, 2002
 
 

In The
Court of Appeals
For The
First District of Texas



NO. 01-02-00292-CV



LAWRENCE EARL RAY, Appellant

V.

MARCUS M. PURVIS, M.D. AND DENISE WOODS, R.N., FNP-C , Appellee



On Appeal from the 21st District Court
Washington County, Texas
Trial Court Cause No. 32720



O P I N I O N

	By an order dated July 15, 2002, we noted the preceding for appellant was
advised that, unless within 30 days of the date of the order, he demonstrated, by filing
a brief with citations to legal authority, that his notice of appeal was timely filed or
that the Court otherwise had jurisdiction to entertain his appeal, this appeal would be
dismissed for want of jurisdiction. 
	Appellant has filed a document entitled "Demonstrative Evidence That
Appellant's Notice of Appeal Was Timely Filed."  Appellant does not demonstrate
that his notice of appeal was timely filed, nor that the Court otherwise has jurisdiction
to entertain his appeal.
Accordingly, appellant's appeal is dismissed for want of jurisdiction.
PER CURIAM
Panel consists of Justices Mirabal, Hedges, and Keyes.
Do not publish.  Tex. R. App. P. 47.